Citation Nr: 0636044	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 17, 1998, 
for a 60 percent rating for neuropathy of left ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In November 2005, the veteran testified 
at a Travel Board hearing.

The veteran has asserted that VA decisions did not comply 
with VA law.  Insofar as the veteran is claiming that prior 
VA decisions were the products of clear and unmistakable 
error (CUE), by a June 2005 rating decision, the RO 
determined that CUE has not been found and no revision in the 
evaluation of neuropathy of left ulnar nerve is warranted.  
The veteran has not appealed this determination.  Thus, the 
Board is without jurisdiction to consider this issue.

Additionally, the veteran has asserted that the April 22, 
1987, Board decision did not comply with VA law.  Insofar as 
this is a claim of CUE with a Board decision, it is a matter 
of original Board jurisdiction.  See 38 U.S.C.A. § 7111(e) 
(West 2002).  With respect to the April 22, 1987, Board 
decision, the veteran has provided no specific allegation(s) 
as to how that decision was the product of CUE and, based on 
a review of his statements, has not clearly raised this 
issue.

The law provides that in order to assert a valid claim of 
CUE, a claimant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See 38 C.F.R. §§ 20.1403, 
20.1404.  In the absence of a specific allegation of CUE, the 
Board has no authority to address the matter at this time.

If the veteran does wish to file a CUE motion as to the April 
22, 1987, Board decision, he is notified that such motion 
must comply to the pleading requirements outlined in 
38 C.F.R. § 20.1404.  In particular, any allegation of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).  Instructions on how to raise a 
claim of CUE in a prior Board decision are contained at the 
end of this decision. 


FINDINGS OF FACT

1.  The RO received VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, on April 
9, 1997.

2.  In a notice of disagreement, received on March 17, 1998, 
with a rating decision pursuant to the April 1997 claim, the 
veteran initially raised the claim that the neurologic 
impairment of his hand should be rated as a major extremity.  

3.  There is no communication from the veteran or his 
representative prior to March 1998 reflecting the contention 
that his left hand should be evaluated as a major extremity.  

4.  The medical evidence of record, prior to a May 1999 
report of VA examination which notes that the veteran has two 
dominant hands with respect to his profession, consistently 
demonstrates that the veteran was regarded as right hand 
dominant.  

5.  Entitlement to the increased rating is not factually 
ascertainable within the one-year period before March 17, 
1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 17, 
1998, for the award of a 60 percent disability rating for 
neuropathy of left ulnar nerve have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Review of the claims folder reveals that VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, was received at the RO on April 9, 1997.  
Pursuant to this application, by a September 1997 rating 
decision, the RO granted service connection for a nervous 
condition and assigned a schedular evaluation of 30 percent 
disabling for this disorder.  The RO also deferred 
adjudication of the issue of individual unemployability.  He 
was notified of this rating decision by the RO in October 
1997.

A communication from the veteran, received at the RO on March 
17, 1998, states that he disagrees with the October 1997 
rating decision and reflects his contention that the RO 
failed to consider elevating the veteran's neurological 
diagnosis and classify his hand as a major extremity.  

This is the first communication from the veteran to VA which 
reflects his claim that his service connected left hand 
should be evaluated as a major extremity.  

By a March 1998 rating decision, entitlement to individual 
unemployability was granted, effective from April 9, 1997, 
the date of receipt of the veteran's claim.

A May 1999 report of VA examination includes the finding that 
the veteran is disabled and his disability compensation 
should take into account that, for his profession, he has two 
dominant hands.  

The medical evidence of record, to include the veteran's 
service medical records as well as VA treatment records and 
examination reports dated as recently as 1997, characterize 
the veteran as being right hand dominant; thereby suggesting 
that the service connected left hand is the minor extremity.  
The veteran was notified that he was considered right hand 
dominant by numerous VA determinations, to include Board 
decisions dated in July 1984 and April 1987, and he did not 
correct this characterization of his upper extremities.  

By a November 2004 rating decision, the RO granted an 
increased rating of 60 percent disabling for neuropathy of 
the left, major, ulnar nerve effective from March 1, 1999.  

The veteran disagreed with this determination and, by a 
December 2004 communication, claimed that his service 
connected left hand should be evaluated as the major 
extremity and rated as 60 percent disabling effective from 
the date on which this disorder was increased to 50 percent 
disabling, January 23, 1986, to April 9, 1997, the effective 
date of his individual unemployability award.  

By an April 2005 rating decision, the RO granted an earlier 
effective date of March 17, 1998, the date of receipt of the 
initial communication from the veteran that his left hand 
should be considered his major extremity.  

During his November 2005 Travel Board hearing, the veteran 
testified that the 60 percent evaluation for his service 
connected left hand should be retroactive to January 1986 on 
the basis that he is ambidextrous and he has always been so 
during his lifetime.  He further testified that his prior VA 
examinations did not inquire as to his dominant extremity 
and, thus, he never knew that there were two different 
evaluations.  However, as noted above, the veteran was 
notified that he was considered right hand dominant by 
numerous VA determinations, to include Board decisions dated 
in July 1984 and April 1987, and he did not correct this 
characterization of his upper extremities.  

For example, while the veteran has indicated that he did not 
know the VA thought he was right handed, on page two of the 
Board's April 1987 decision, bottom paragraph, the Board 
clearly states that "[it was also indicated that the veteran 
is right handed."

The Board has reviewed the facts of this case in great 
detail.  There are no claims submitted by the veteran, formal 
or informal, prior to his March 17, 1998, notice of 
disagreement, in regard to his service-connected left hand 
being evaluated as a major extremity.  Furthermore, there is 
no medical evidence of the veteran having two dominant hands 
(being ambidextrous) prior to the May 1999 report of VA 
examination that could serve as an informal claim under 
38 C.F.R. § 3.157.  There is no medical evidence prior to May 
1999 to suggest that the veteran's service connected left 
hand should be evaluated as a major extremity, such that the 
veteran's entitlement based on evaluation of a major 
extremity is factually ascertainable prior to the May 1999 
report of VA examination.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

It is noted that an earlier effective date to April 9, 1997, 
the date of receipt of the veteran's claim for individual 
unemployability, could be awarded on the basis that the 
veteran's contention with respect to his ambidexterity arises 
from the rating decision which adjudicated this claim.  
However, as noted above, the RO did not receive a formal or 
informal claim with respect to an increased rating for the 
veteran's service connected left hand on the basis of it 
being classified as a major extremity until March 17, 1998.  
This fact weighs significantly against the veteran's claim 
for an effective date earlier than March 17, 1998, for the 
veteran's service connected upper left extremity.  

Moreover, it is important for the veteran to understand that 
inasmuch as his claim for individual unemployability (100%) 
was granted effective from April 9, 1997, the date of receipt 
of his claim, the granting of an earlier effective date to 
April 9, 1997, for the veteran's service connected left hand 
would provide him no additional financial benefit.  

Therefore, the Board finds that the criteria for an earlier 
effective date for the disability rating for the veteran's 
service-connected neuropathy of left ulnar nerve have not 
been met.  The appeal is denied.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 
2003 and provided to the veteran prior to the November 2004 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's claims for an increased rating as well as when to 
submit evidence to protect his entitlement to benefits from 
the earliest possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including a May 
1999 report of VA examination, which adequately addresses the 
requirements necessary for evaluating the claim decided 
herein.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for an increased rating, his 
claim was subsequently readjudicated in an May 2005 statement 
of the case, he provided hearing testimony before the 
undersigned Veterans Law Judge, and there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless 
error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

ORDER

An effective date earlier than March 17, 1998, for the award 
of a 60 percent disability rating for neuropathy of left 
ulnar nerve is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


